Title: Introductory Note: From Oliver Wolcott, Junior, [3 July 1797]
From: 
To: 


[Philadelphia, July 3, 1797]
The events described in this letter precipitated the final phase of what has come to be known as the “Reynolds Affair.” In pamphlets appearing in June and July, 1797, James Thomson Callender stated that Hamilton, while Secretary of the Treasury, had joined with James Reynolds in a series of speculative ventures that were at best improper and at worst illegal. Two months later Hamilton published the so-called “Reynolds Pamphlet,” in which he wrote: “The charge against me is a connection with one James Reynolds for purposes of improper pecuniary speculation. My real crime is an amorous connection with his wife [Maria], for a considerable time with his privity and connivance, if not originally brought on by a combination between the husband and wife with the design to extort money from me.” According to Hamilton, Reynolds had blackmailed him throughout 1792 under the threat of making the affair public.

The pamphlets by Callender and Hamilton are more akin to trial briefs than factual reports, and at several critical points they present evidence that is flatly contradictory. Although it is possible in a general fashion to reconcile the major contentions of Callender and Hamilton (that is, that Hamilton was guilty of official misconduct and of having an affair with Maria Reynolds), most historians and biographers, including those hostile to the first Secretary of the Treasury, have accepted Hamilton’s version of his involvement with the Reynoldses. Of those scholars who have more or less taken Hamilton at his word, Broadus Mitchell not only presents the most balanced summary of what he thinks happened but also acknowledges that there remain several key questions to which he has found no satisfactory answers. Recently, however, Julian P. Boyd in a lengthy essay concludes that Hamilton’s account may well be a fabrication and that at the very least the Secretary of the Treasury knowingly permitted certain individuals to use inside information to speculate in Government securities.
Despite the fact that the role of both James and Maria Reynolds is central to any interpretation of Hamilton’s lapses in official or personal morality, until recently surprisingly little has been known about the background of either of them. Some historians have accused Maria Reynolds of lying about her past, but she accurately described herself to Hamilton as the “daughter of a Mr. Lewis … [and] sister to a Mrs. G—— Livingston of the State of New York.” She was equally accurate in reporting to Jeremiah Wadsworth that she was the “sister of Col DuBois.” Born on March 30, 1768, she was the daughter of Susanna (or Susannah) Van Der Burgh and her second husband, Richard Lewis, both of whom were residents of Dutchess County, New York. Maria’s sister, Susannah, married Gilbert Livingston, while her half-brother was Lewis DuBois, the son of Susanna (or Susannah) Van Der Burgh and her first husband, Elias DuBois. On July 28, 1783, Maria married James Reynolds, and on August 18, 1785, their daughter Susan was born. Whatever else may be said about Maria Reynolds—and, of course, both contemporaries and historians have said a great deal about her—she had what in a more genteel age was called respectable family connections.
James Reynolds was the oldest child of David and Mary Reynolds of Orange County, New York. Both the father and son appear to have been dedicated to the principle that public policy provided the greatest opportunity for private gain. Both, moreover, were singularly unsuccessful in their endeavors. During the American Revolution, David Reynolds, as an assistant commissary of purchases under Jeremiah Wadsworth, procured supplies for the army in Orange County. But by 1780 “his credit [had] fail’d,” and three years later he was in prison for “publick Debts.”

Like his father, James Reynolds worked in the Commissary Department, for on June 26, 1789, when he was attempting to secure an appointment as a “Tide or Land Waiter,” he wrote that he had been “employed in the Service of the United States in the late War with his Sloop in the North River upwards of two years, that he afterwards was employ’d in the Commissarys Department to the close of the war, which duty he discharged to the entire approbation of his employers.”

In 1790 James Reynolds turned to speculation, for in that year he was hired by William J. Vredenburgh, a New York City merchant, as an agent to buy up the claims to arrears of pay from soldiers and officers in Virginia and North Carolina. In the same year Theodorick Bland of Virginia introduced in the House of Representatives a series of resolutions that were designed to protect the interests of the veterans. Following the adoption of these resolutions, Hamilton made an unsuccessful effort to have them vetoed by George Washington. Hamilton’s opposition to these resolutions, which stands in marked contrast to the support given them by Thomas Jefferson, lends credence to the charge that the Secretary of the Treasury supplied speculators with the names of veterans and the amounts of the arrearages to which each veteran was entitled.
Reynolds’s difficulties with the United States Government—difficulties that would eventually land him in jail—arose not from his activities in Virginia and North Carolina but from an entirely different speculative venture. On November 16, 1792, Oliver Wolcott, Jr., who was then comptroller of the Treasury, initiated two suits against Reynolds and Jacob Clingman, who had been the clerk of Frederick A. C. Muhlenberg, a Pennsylvania Republican and Speaker of the House of Representatives in the First Congress. Reynolds and Clingman were charged with subornation of perjury and attempting to defraud the United States Government. Specifically they were accused of persuading John Delabar to commit perjury so that they could pose as the executors of the estate of Ephraim Goodenough of Massachusetts, an allegedly deceased soldier, who was a claimant against the United States. On November 13, 1792— or three days before the Government’s suit against Reynolds and Clingman—Wolcott had initiated proceedings against Delabar for perjury and fraud.
Clingman secured his release on bail on the same day on which he had been arrested, but both Reynolds and Delabar went to jail in Philadelphia. During his imprisonment Reynolds “threatened to make disclosures injurious to the character of some head of a Department.” Hamilton then advised Wolcott “to take no step towards a liberation of Reynolds, while such a report existed and remained unexplained.” Shortly after Reynolds’s imprisonment, Maria Reynolds appealed to Governor Thomas Mifflin of Pennsylvania for assistance in securing her husband’s release. At the direction of Mifflin, Alexander J. Dallas, secretary of the Commonwealth of Pennsylvania, on December 12, 1792, wrote to Jared Ingersoll, attorney general of Pennsylvania, “that in the case of Clingman and Reynolds the Governor leaves it entirely in his [Ingersoll’s] discretion to enter a Nolle Prosequi should the secretary of the treasury concur in thinking it proper.” Hamilton apparently concurred. In any event, on the same day on which Dallas wrote to Ingersoll, the suits against Reynolds and Clingman were dismissed. In return for a promise by Wolcott to drop the prosecution against them, Reynolds and Clingman turned over to him a list of the creditors of the United States which they had obtained from the Treasury Department. In describing these negotiations almost five years after they had taken place, Wolcott wrote that Clingman and Reynolds agreed “to surrender the lists, to restore the balance which had been fraudulently obtained, and to reveal the name of the person, by whom they had been furnished.” Wolcott then informed Ingersoll “that an important discovery had been made, and the condition by which it could be rendered useful to the public in preventing future frauds; in consequence of which, the prosecutions against Clingman and Reynolds were dismissed.”
Among the many unanswered questions concerning the “Reynolds Affair” is the identity of the individual who made the list of creditors available to Reynolds and Clingman. Reynolds insisted that William Duer, who had been Assistant to the Secretary of the Treasury from September, 1789, to the spring of the following year, was the culprit. But Wolcott, again writing some years after the event, stated: “… nothing occurred at any time to my knowledge, which could give colour to a suspicion, that Mr. Duer, was in any manner directly or indirectly concerned with or privy to the transaction. The infidelity was committed by a clerk in the office of the Register. Mr. Duer resigned his office in March, 1790 while the Treasury was at New-York—the Clerk who furnished the lists was first employed in Philadelphia in January 1791. The Accounts from which the lists were taken, were all settled at the Treasury subsequent to the time last mentioned; on the discovery above stated the Clerk was dismissed, and has not since been employed in the public offices.” Wolcott refused to divulge the name of the clerk, but Callender suspected that the lists had been furnished by Andrew G. Fraunces, who had been dismissed from the Treasury Department in March, 1793. Recently Boyd has argued—and argued convincingly—that the dismissed clerk was Simeon Reynolds, “who was almost certainly a kinsman of James Reynolds” and who worked in 1791 and 1792 in the office of Joseph Nourse, the register of the Treasury.
In the interval between his arrest and the dismissal of his case, Clingman turned to Muhlenberg, as a friend and former employee, for assistance. According to Muhlenberg, “Clingman, unasked, frequently dropped hints to me, that Reynolds had it in his power, very materially to injure the secretary of the treasury, and that Reynolds knew several very improper transactions of his.” On December 12, 1792, Muhlenberg shared his suspicions about Hamilton’s conduct with two Virginians, Senator James Monroe and Representative Abraham B. Venable. Monroe and Venable immediately visited Reynolds in prison, where he repeated the accusations against Hamilton. Monroe and Venable agreed to meet Reynolds again on the morning of December 13, but at that time they were told that “he had absconded, or concealed himself.” On the evening of December 12, 1792, in a meeting with Monroe and Muhlenberg, Mrs. Reynolds corroborated her husband’s story. According to the account of this meeting made by Monroe and Muhlenberg, Mrs. Reynolds “also mentioned, that Mr. Clingman had several anonymous notes addressed to her husband, which, she believed, were from Mr. Hamilton (which we have) with an endorsement ‘from secretary Hamilton, Esq.’ in Mr. Reynolds’s hand writing.…”
On December 15, 1792 (three days after the cases against Reynolds and Clingman had been dismissed), Muhlenberg, Monroe, and Venable called on Hamilton and, in Hamilton’s words, explained that “information had been given them of an improper pecuniary connection between Mr. Reynolds and myself; that they had thought it their duty to pursue it and had become possessed of some documents of a suspicious complexion—that they had contemplated the laying the matter before the President, but before they did this, they thought it right to apprise me of the affair and to afford an opportunity of explanation.…” After Muhlenberg, Monroe, and Venable had shown Hamilton the documents in their possession, the four men agreed to meet again that evening at Hamilton’s house. At the evening meeting, which Wolcott attended at Hamilton’s request, Hamilton defended himself by stating that he had had an affair with Maria Reynolds and had paid blackmail to her husband. As evidence, he presented several letters and receipts, which he subsequently published in the appendix to the “Reynolds Pamphlet.” Hamilton requested and was granted permission to make copies of the incriminating documents which Muhlenberg, Monroe, and Venable had shown him earlier in the day. Monroe retained the originals.
At the conclusion of his meeting with Muhlenberg, Monroe, and Venable on the evening of December 15, 1792, Hamilton had reason to believe that he had convinced them that their suspicions concerning his public conduct were groundless. He also thought that they had agreed not to reveal either their original charges against him or his own account of his less than exemplary behavior as a husband. On the other hand, it is difficult to imagine that he could have seriously thought that his secret—whatever it was—could have been kept indefinitely. Certainly Hamilton’s friends and enemies suspected, if they did not know, that he had been charged with official misconduct. On May 6, 1793, Henry Lee wrote to Hamilton from Richmond, Virginia: “Was I with you I would talk an hour with doors bolted & windows shut, as my heart is much afflicted by some whispers which I have heard.” Far more explicit—and from Hamilton’s point of view, far more threatening—than whispers was a letter “From a Correspondent,” which was printed in the [Philadelphia] Aurora. General Advertiser, October 23, 1795. The “Correspondent” wrote: “Quere—Whether a certain head of a department was not in the month of December 1792, privy and party in the circumstances of a certain enquiry of a very suspicious aspect, respecting real mal-conduct on the part of his friend, patron and predecessor in office, which ought to make him extremely circumspect on the subject of investigation and enquiry into supposed guilt?
“Would a publication of the circumstances of that transaction redound to the honor or reputation of the parties, and why has the subject been so long and carefully smothered up?”
The rumors concerning Hamilton became public knowledge in June and July of 1797, when Callender revived and published James Reynolds’s earlier charges against Hamilton. Stating that Federalist criticism of Monroe’s ministry to France had motivated his publication, Callender wrote: “Attacks on Mr. Monroe have been frequently repeated from the stock-holding presses. They are cowardly, because he is absent. They are unjust, because his conduct will bear the strictest enquiry. They are ungrateful, because he displayed, on an occasion that will be mentioned immediately, the greatest lenity to Mr. Alexander Hamilton, the prime mover of the federal party.” In chapter VI Callender hinted that Hamilton’s relationship with the Reynoldses involved more than a “volunteer acknowledgement of seduction” and implied that the Secretary of the Treasury had speculated in public funds. In chapter VII Callender charged that Hamilton, fearful of the disclosures which James and Maria Reynolds might have made, had “packed them off.” In the same chapter Callender stated that if Reynolds “was one agent for the purchase of certificates, it may well be conceived, though it cannot yet be proved, that our secretary had twenty others.…” In both chapters Callender included documents to support his accusations against Hamilton. In a letter dated July 6, 1797, to John Fenno, which was printed in Fenno’s Gazette of the United States, and Philadelphia Daily Advertiser on July 8, 1797, Hamilton denied the accusations made by Callender in pamphlet “No. V.”
Like almost every other aspect of the “Reynolds Affair,” the authorship of Callender’s public charges against Hamilton was—and remains—a subject of controversy. Theodore Sedgwick was certain that the author was John Beckley of Virginia, clerk of the House of Representatives and the individual usually given major credit for organizing the Republican party in Pennsylvania, and on June 24, 1797, he wrote to Rufus King: “The House of Representatives did not re-elect Mr. Beckley as their Clerk. This was resented not only by himself but the whole party, and they were rendered furious by it. To revenge, Beckley has been writing a pamphlet mentioned in the enclosed advertisement. The ‘authentic papers’ there mentioned are those of which you perfectly know the history, formerly in the possession of Messrs. Monroe, Muhlenberg & Venable. The conduct is mean, base and infamous. It may destroy the peace of a respectable family, and so gratify the diabolical malice of a detestable faction, but I trust it cannot produce the intended effect of injuring the cause of government.” But in the preface to his History, Callender wrote: “A report has been circulated, that Mr. John Beckley is the author of this volume. He did not frame a single sentence of it. He is unacquainted with my hand writing, and I could not be sure to distinguish his.” This disclaimer does not, however, preclude the possibility that Beckley had supplied Callender with copies of the James Reynolds correspondence, and Monroe, for one, thought that Beckley had done just that. On December 1, 1797, Monroe wrote to Aaron Burr: “You know I presume that Beckley published the papers in question. By his clerk they were copied for us. It was his clerk who carried a copy to H. who asked (as B. says) whether others were privy to the affr. The clerk replied that B. was, upon wh. H. desired him to tell B. he considered him bound not to disclose it. B. replied by the same clerk that he considered himself under no injunction whatever—that if H. had any thing to say to him it must be in writing. This from B.—most certain however it is that after our interviews with H. I requested B. to say nothing abt. it & keep it secret—& most certain it is that I never heard of it afterwards till my arrival when it was published. This if necessary will be declared by all.
“It was also intended by Muhlenberg & Venable to take copies, & copies were by them requested of B. If they omitted taking them it was their fault. This however is not material. I mention it for yr. own information.”

Both Venable and Muhlenberg insisted that they had never made copies of any documents used by Callender and that they therefore could not have given these materials to him. On July 11, 1797, Monroe stated that after the meeting on the evening of December 15, 1792, he had “sealed up his copy of the papers mentioned and sent or delivered them to his Friend in Virginia.…” Then on July 17 Monroe and Muhlenberg informed Hamilton that the original papers were placed “in the hands of a respectable character in Virga. soon after the transaction took place,” and on July 21 Monroe wrote to Hamilton that he “deposited the papers with a friend when I left my country, in whose hands they still are.” Richard Hildreth, in The History of the United States of America, suggests that this “respectable character” was Thomas Jefferson, and W. P. Cresson, in his biography of Monroe, states that Monroe’s “friend” was “almost certainly Jefferson.” This view is supported by Callender’s assertion in 1798 that “Mr. Jefferson had received a copy of these documents,” but Callender also insisted that Jefferson “never shewed them, nor ever spoke of them, to any person.” Jefferson did indeed know of the charges against Hamilton, for on December 17, 1792 (which was two days after Hamilton’s two meetings with Monroe, Muhlenberg, and Venable), Jefferson wrote the following memorandum: “The affair of Reynolds and his wife.—Clingham Muhlenb’s clerk, testifies to F. A. Muhl. Monroe Venable.—also Wolcott at (and?) Wadsworth. Known to J(ames) M(adison). E(dmund) R(andolph). (John) Beckley and (Bernard) Webb.
“Reynolds was speculating agent in the speculations of Govt. arrearages. He was furnished by Duer with a list of the claims of arreages due to the Virga. and Carola. lines and brought them up, against which the Resolutions of Congress of June 4. 1790. were levelled. Hamilton advised the President to give his negative to those resolutions.”

Far more important to Hamilton than the way in which Callender had obtained the material for his pamphlets was the need to convince Monroe, Muhlenberg, and Venable that they should state publicly that they had believed—and that they still believed—the story which he had told them on the evening of December 15, 1792. On July 5, 1797, he accordingly wrote to Monroe and asked him for “a declaration equivalent to that which was made to me at the time in the presence of Mr. Wolcott by yourself and the two other Gentlemen.” To refresh Monroe’s memory, he enclosed a document which he described as a “copy of a memorandum of the substance of your declaration made by me the morning after our Interview.” According to this document, Monroe, Muhlenberg, and Venable “regretted the trouble and uneasiness which they had occassionned to me in consequence of the Representations made to them … they were perfectly satisfied with the explanation I had given and … there was nothing in the transaction which ought to affect my character as a public Officer or lessen the public Confidence in my Integrity.”
When Hamilton wrote to Monroe, he had not seen Callender’s second pamphlet. He therefore did not know that it included a memorandum by Monroe, Muhlenberg, and Venable, dated December 16, 1792, which stated: “… We left him [on the evening of December 15, 1792] under an impression our suspicions were removed.” Nor did he know that the same pamphlet contained a note by Monroe recounting a meeting he had had with Clingman on January 2, 1793. According to Monroe’s account of this meeting, “Mr. Clingman called on me this evening and mentioned that he had been apprized of Mr Hamilton’s vindication by Mr. Wolcott the day or two after our interview with him. He further observed to me that he communicated the same to Mrs. Reynolds, who appeared much shocked at it & wept immoderately. That she denied the Imputation & declared that it had been a fabrication of Colonel Hamilton and that her Husband had joined in it, who had told her so, & that he had given him rects. for Money & written letters, so as to give countenance to the pretence—that he was with Colo. H. the day after he left the jail when we supposed he was in Jersey. He was of opinion she was innocent and that the defense was an imposition.”
The publication of Monroe’s version of his conversation with Clingman made it more imperative than ever for Hamilton to secure from Monroe a clear-cut avowal of the Virginian’s belief in the explanation which Hamilton had given on the evening of December 15, 1792. With this in mind Hamilton arranged a meeting with Monroe, and on July 11, 1797, he and John Barker Church called on Monroe, who was visiting relatives in New York. David Gelston, a New York City merchant and Republican politician, was also present, and his detailed account of the proceedings makes it clear how unsatisfactory the conference was to Hamilton. Monroe’s estimate of the interview was much the same, for on July 12 he wrote to Jefferson: “… Here I have had an interview with the friend of Mr. & Mrs R. each of us having a friend present & wh. furnished no result, the business being adjourned over to Phila. where we meet the day after my return, there in compy. with the other gentn. Muhg. & Venable. The details of this interview are reserved till I see you. You may have some idea of them however when you recollect the previous good disposition of some of the parties for each other. The issue is quite uncertain as to the mode of adjusting what is personal in the business.”
Following the July 11 meeting, Hamilton began what proved to be a protracted correspondence with Monroe, who repeatedly refused to make the kind of categorical statement that Hamilton demanded. On July 22, 1797, in a letter that was tantamount to a challenge, Hamilton wrote to Monroe: “On the contrary by the affected reference of the matter to a defence which I am to make, and by which you profess your opinion is to be decided—you imply that your suspicions are still alive. And as nothing appears to have shaken your original conviction but the wretched tale of Clingman, which you have thought fit to record it follows that you are pleased to attach a degree of weight to that communication which cannot be accounted for on any fair principle. The result in my mind is that you have been and are actuated by motives towards me malignant and dishonorable; nor can I doubt that this will be the universal opinion when the publication of the whole affair which I am about to make shall be seen.” On July 31, 1797, Monroe accepted Hamilton’s challenge in a letter in which he wrote: “I have always stated to you that I had no wish to do you a personal injury. The several explanations wh. I have made accorded with truth & my ideas of propriety. Therefore I need not repeat them. If these do not yield you satisfaction I can give no other unless called on in a way which always for the illustration of truth, I wish to avoid, but which I am ever ready to meet.” The duel, however, was averted on August 9, when Hamilton wrote to Monroe: “The intention of my letter of the 4th instant, as itself imports, was to meet and close with an advance towards a personal interview, which it appeared to me had been made by you. From the tenor of your reply of the 6th, which disavows the inference I had drawn, any further step on my part, as being inconsistent with the ground I have heretofore taken, would be improper.” Still the matter was not settled, for the letters continued to go back and forth between the two antagonists. Monroe with considerable justification complained that he did not know whether Hamilton did or did not want a duel, and finally, in early December, 1797, Monroe asked Aaron Burr and John Dawson either to conclude the arrangements for the duel or, if the dispute had been amicably settled, to publish an item in the newspapers to that effect. In a letter to Monroe, which presumably was never sent, Hamilton accepted the challenge. Although no evidence exists concerning how this dispute was settled, the fact remains that Hamilton and Monroe never did fight a duel.
Soon after the publication of Callender’s charges and long before the conclusion of his correspondence with Monroe, Hamilton decided that he had no alternative but to “place before the public an exact detail of the affair in all its circumstances.” Although Muhlenberg and Venable indicated a willingness to accept the explanation given by Hamilton on the evening of December 15, 1792, Monroe remained what can at best be called equivocal. Monroe’s view of the entire matter is perhaps best exemplified by his statement to Hamilton on July 21, 1797, that “Whether the imputations against you as to speculation, are well or ill founded, depends upon the facts & circumstances which appear agnst you & upon yr. defense.” Hamilton replied to Monroe on July 22: “… there appears a design at all events to drive me to the necessity of a formal defence—while you know that the extreme delicacy of its nature might be very disagreeable to me.”
For several weeks Hamilton worked at preparing his defense and collecting the documents he needed to support it. Finally, an advertisement dated August 25, 1797, in a Philadelphia newspaper announced: “This day published … Observations on certain Documents Contained in No. V and VI of ‘The History of the United States for the year 1796,’ In which the charge of speculation against Alexander Hamilton, Late Secretary of the Treasury, is Fully refuted. written by himself.”

Republicans greeted the “Reynolds Pamphlet”Alexander Hamilton, Observations on Certain Documents Contained in No. V and VI of “The History of the United States for the Year 1796,” in which the Charge of Speculation against Alexander Hamilton, Late Secretary of the Treasury, is Fully Refuted. Written by Himself (Philadelphia: Printed for John Fenno, by John Bioren, 1797). with understandable joy and wonderment, for it seemed to them that Hamilton had gone to extreme lengths to document a sordid affair while at the same time he had done nothing to discredit the charges of official misconduct. John Barnes, a Philadelphia merchant, wrote to Jefferson on October 3, 1797: “Very fortunately the inclosed pamphlett (which you request) was some few days since, left with me—in the state you find it. Mr H——has assuredly, reduced his Consequence, to the most degrading & Contemptable point of view; And I am much pleased to find Mr Monroe would not, humour his restless, unreasonable & foolish Vanity, for under all circumstances, the several Gentlemens treatment towards him was, thro: polite, & respectfull. Such another piece of ridiculous folly: sure, never Man was guilty of—first, in Committing himself via his Dear (dear indeed,) Maria; and then, to publish it, himself: as if, it were possible—by that means to justify his public Conduct, by a simple confession of his private ridiculous Amour, at the expence of both—his Reputation and future peace of mind: how it must on Reflection, torture him, on poor Mrs. H. Accot: whose feelings on the Occasion must be severely injured. if not expressed: how you came (innocently) to be luged in—at the latter end of the fray, is yet to be explained; it seems, this poor Frauncis—to whom you addressed the two letters in question—was met by Mr H. on the Battery NewYork. and questioned respecting his situation & Circumstances—and withal asked, who was his friend, and if he stood in Need of Assistance—his look, and condition plainly evinced the supposition—and Mr H. afforded him a present relief, in the course of conversation F informed Mr H. he had waited upon you—in Philada—and to confirm it, produced your two letters. & withal added your promise of employmt. (at least so he expressed himself to me). Mr H——immediately requested the perusal of them, with promise of returning them. imprudently F. Assented—and they still rest, with Mr H. And by this sorry means made Use of to Grace—as he supposes, his ingracious defence—in pity to F——s immediate wants (rather than his Merits) I could not but Assist him; After a short breakft. he left me, and I have not seen him since, nothing but his extreme want, & expectation of seeing a worthless Brother of his Here (Absent) brought him at this Crisis to Town and it is more than probable he will pay you another Visit on your Return to Philada. I intimated too him the improbability of your employing him—and added, the very imprudent disclosure of your letter to Mr H. could not but displease you.”
On October 20, 1797, James Madison wrote to Jefferson: “… The publication under all its characters is a curious specimen of the ingenious folly of its author. Next to the error of publishing at all, is that of forgetting that simplicity & candor are the only dress which prudence would put on innocence. Here we see every rhetorical artifice employed to excite the spirit of party to prop up his sinking reputation and whilst the most exaggerated complaints are uttered agst. the unfair & virulent persecution of himself, he deals out in every page the most malignant insinuations agst. others. The one agst. you is a masterpiece of folly, because its importance is in exact proportion to its venom.” After reading the “Reynolds Pamphlet,”Alexander Hamilton, Observations on Certain Documents Contained in No. V and VI of “The History of the United States for the Year 1796,” in which the Charge of Speculation against Alexander Hamilton, Late Secretary of the Treasury, is Fully Refuted. Written by Himself (Philadelphia: Printed for John Fenno, by John Bioren, 1797). Callender also wrote to Jefferson: “… If you have not seen it, no anticipation can equal the infamy of this piece. It is worth all that fifty of the best pens in America could have said agt. him, and the most pitiful part of the whole is his notice of you.”
The Republican charges against Hamilton were made more plausible by his refusal to make public the originals of the documents that he had printed in the appendix to the “Reynolds Pamphlet.” When Callender wrote to him on October 29, 1797, asking for permission to “inspect” these documents, Hamilton did not reply and endorsed Callender’s letter: “Impudent Experiment NO Notice.” Callender concluded that at least some of the documents in question did not exist and never had existed. In his Sketches, published in 1798, he wrote: “… Clingman and the lady [Maria Reynolds] have been married. They reside now at Alexandria [Virginia]. Reynolds himself lives, it is said, in New-York. If the letters published by Mr. Hamilton in the name of Maria are genuine, it would be very easy to obtain her attestation of the fact. A justice of the peace, at Alexandria, could dispatch the business in half an hour. She could be directed to give a sample of her hand; and, by comparing this with the letters, it would be ascertained whether or not they really came from her pen. But Camillus dares not to meet this test.
“Instead of such an obvious and decisive elucidation, Mr. Hamilton brings forward Mary Williams, keeper of a boarding house in Philadelphia. This woman swears, that she is well acquainted with the hand writing of Mrs. Reynolds, and that she is well satisfied of the letters being genuine. She gives no particulars of her acquaintance with Mrs. Reynolds, except the declining to admit of her as a lodger. This is as lame a kind of evidence as can well be conceived. Why not appeal to the lady herself, in place of such a circuitous method?
“… Send for the lady, or pay her a visit. Take her before a magistrate, and let us hear what she has to say. Your avoiding a public meeting with her, holds out a strong presumption of her innocence. Try, also, to find out Reynolds. Never pretend that you scorn to confront accusers. The world will believe that you dare not.”
Callender was correct in his assertion that both Maria and James Reynolds were available for questioning in the years after 1792. On May 14, 1793, Maria Reynolds filed a bill in the New York Court of Chancery requesting a divorce from her husband on the ground that he had committed adultery with Eliza Flavinier, and almost two years later the court issued the final decree granting the divorce. In the early stages of the divorce proceedings John Beckley wrote to an unnamed correspondent: “Clingman … informs me, that Mrs. Reynolds has obtained a divorce from her husband, in consequence of his intrigue with Hamilton to her prejudice, and that Colonel Burr obtained it for her: he adds too, that she is thoroughly disposed to attest all she knows of the connection between Hamilton and Reynolds.…” There is no record, however, that she ever attested to “all she knows.” On the other hand, it may or may not be significant that she and Clingman were subsequently married, that they were living in Virginia in 1798, and that at a later time they moved to England.
James Reynolds, like his wife, returned to the obscurity from which he had emerged. Before doing so, however, he did write a note to Hamilton on the night of his release from prison, and he visited the Secretary of the Treasury on the following morning. Boyd suggests that Reynolds subsequently became a sea captain, but the evidence to support this conclusion is at best tenuous. On the other hand, in 1798 in the course of a suit to recover two hundred dollars Reynolds described himself as a New York City grocer, and in another case in 1803 he stated that he was forty-four years old and a laborer in Harlem in the Seventh Ward of New York City. These facts tend to deepen rather than dispel one of the many mysteries surrounding the “Reynolds Affair,” for they indicate that although Reynolds was available for questioning, either he was not asked or he did not wish to state for the record his version of what had happened.
In his attack on Hamilton’s veracity in his Sketches, Callender also maintained that internal evidence indicated that the letters ascribed to Maria Reynolds in the “Reynolds Pamphlet”Alexander Hamilton, Observations on Certain Documents Contained in No. V and VI of “The History of the United States for the Year 1796,” in which the Charge of Speculation against Alexander Hamilton, Late Secretary of the Treasury, is Fully Refuted. Written by Himself (Philadelphia: Printed for John Fenno, by John Bioren, 1797). were in fact written by Hamilton. “These letters from Mrs. Reynolds,” Callender wrote, “are badly spelt and pointed. Capitals, also, occur even in the midst of words. But waving such excrescences, the stile is pathetic and even elegant. It does not bear the marks of an illiterate writer. The construction of the periods disagrees with this apparent incapacity of spelling. The officer who can marshall a regiment, must know how to level a musquet. A few gross blunders are interspersed, and these could readily be devised; but, when stript of such a veil, the body of the composition is pure and correct. In the literary world, fabrications of this nature have been frequent. Our ex-secretary admits that he has been in the habit of writing to this family in a feigned character. The transition was easy to the writing in a feigned stile.” Callender then addressed himself directly to Hamilton: “You speak as if it was impossible to invent a few letters.”
In his recent reassessment of the “Reynolds Affair,” Boyd agrees with Callender’s conclusion and flatly asserts that the letters are fabrications: “… They are the palpably contrived documents of a brilliant and daring man who, writing under much stress in the two or three days available to him in 1792, tried to imitate what he conceived to be the style of less literate persons. The result was inexpert to the point of naivete, but its character is beyond doubt. The purported letters of James and Maria Reynolds as published in Hamilton’s Observations cannot be accepted as genuine.”

If one assumes, as most historians have, that the documents used by Hamilton in the appendix to the “Reynolds Pamphlet”Alexander Hamilton, Observations on Certain Documents Contained in No. V and VI of “The History of the United States for the Year 1796,” in which the Charge of Speculation against Alexander Hamilton, Late Secretary of the Treasury, is Fully Refuted. Written by Himself (Philadelphia: Printed for John Fenno, by John Bioren, 1797). were authentic, the question of the final disposition of the originals of these documents has remained—and seems likely to remain—unanswered. On the one hand, Wolcott stated on July 12, 1797, that he had retained “certain letters and documents” pertaining to the “Reynolds Affair,” but generations of scholars have been unable to find them in Wolcott’s extant papers. On the other hand, in the “Reynolds Pamphlet”Alexander Hamilton, Observations on Certain Documents Contained in No. V and VI of “The History of the United States for the Year 1796,” in which the Charge of Speculation against Alexander Hamilton, Late Secretary of the Treasury, is Fully Refuted. Written by Himself (Philadelphia: Printed for John Fenno, by John Bioren, 1797). Hamilton wrote that he had deposited the original papers with William Bingham, and at the conclusion of the appendix he referred to “the gentleman with whom the papers are deposited.” But on November 18, 1799, James McHenry wrote to Hamilton: “I recd two hours ago your letter of the 14th, begging me to call upon and send you certain papers you had lodged with Mr Bingham. As he has not returned to this City I dispatched my servant with a note to which I have received the following answer inclosed. I do not remember to have seen the papers aluded to.” In the enclosure mentioned by McHenry, Bingham wrote: “It Surely must have escaped Genl Hamilton’s recollection that the Papers he alluded to, never were deposited with me.
“After reading the publication in which he mentioned this deposit being made, I was Surprized at the omission of which in Case I had been applied to for a View of them, I Should certainly have reminded him—under any other Circumstances, it would not have been delicate to have addressed him on the Subject.”
It is, however, difficult, if not impossible, to reconcile Bingham’s disclaimer in 1799 with the following statement he made to Hamilton in a letter dated July 21, 1801: “Having a Packet of Papers which by your Desire, were deposited with me, & which have long lain dormant in my Possession, & being about embarking in a Short time for Europe, permit me to return them to you.”
If Bingham did return the originals of the Reynolds-Hamilton correspondence, no evidence has been found that Hamilton subsequently showed the documents in question to even his closest associates. In 1795, when Hamilton thought that he was going to fight a duel with James Nicholson, he entrusted the disposition of his estate to Robert Troup. At the time he wrote to Troup: “In my leather Trunk … is also a bundle inscribed thus—J R To be forwarded to Oliver Wolcott Junr. Esq. I entreat that this may be early done by a careful hand.” Hamilton then added: “This trunk contains all my interesting papers.” In going through her husband’s papers after his death, Elizabeth Hamilton wrote under Hamilton’s letter to Troup: “to be retained by myself.” If Broadus Mitchell is correct in assuming that the initials “J R” refer to the Reynolds correspondence, it may not be too wild a leap of the imagination to conclude that Elizabeth Hamilton inherited and then destroyed the documents describing her husband’s affair with Maria Reynolds. In this connection it may be relevant to point out that Joseph Sabin states that Hamilton’s edition of the “Reynolds Pamphlet”Alexander Hamilton, Observations on Certain Documents Contained in No. V and VI of “The History of the United States for the Year 1796,” in which the Charge of Speculation against Alexander Hamilton, Late Secretary of the Treasury, is Fully Refuted. Written by Himself (Philadelphia: Printed for John Fenno, by John Bioren, 1797). was bought up and destroyed by Hamilton’s family.
Many historians like to view themselves as experts, and as such they are reluctant to admit that at times they encounter questions for which they can find no satisfactory answers. But such questions exist, and the “Reynolds Affair” poses not one such question but a host of them. Despite the most rigorous scholarship and the best intentions, historians have been forced to leave the “Reynolds Affair” in essentially the same enigmatic state in which they have found it. Over the years they have discovered bits and pieces of new information, but no one has as yet devised a way to put together an account that not only answers all the questions that have been asked but also even meets the standards that are usually required for research papers submitted by college seniors. In this respect historians, both past and present, are little better than Hamilton’s contemporaries, for what they have been wont to call conclusions are in reality little more than acts of faith. Perhaps those who in the future wish to analyze the “Reynolds Affair” should be advised to read Frank R. Stockton’s short story The Lady or the Tiger?
